DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 1 claims 1 - 3.  Claims 4 – 6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2020.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2015/0285236 Wen San Chou (‘Chou hereafter), 
U.S. 2015/0330379 Wen San Chou (‘Chou ‘379 hereafter), 
U.S. 2010/0236070 Kuniaki Toda (‘Toda hereafter), 
JP-2005-180583 Watanabe Suguru (‘Suguru hereafter)
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 6 are currently being examined. 
Claims 4 – 6 have been withdrawn.
No Claims have been canceled.
Claims 2 & 3 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0285236 Wen San Chou (‘Chou hereafter), and further in view of U.S. 2015/0330379 Wen San Chou (‘Chou ‘379 hereafter), and in further view of U.S. 2010/0236070 Kuniaki Toda (‘Toda hereafter), as evidenced by JP-2005-180583 Watanabe Suguru (‘Suguru hereafter). 

Regarding Claim[s] 1, ‘Chou discloses all the claim limitations including: A method of mounting a bearing (‘Chou, Para 0034, fixes a bearing in place) to an air compressor  (‘Chou, Para 0010-0016, Figs 1 – 7), which includes: 
a base frame (‘Chou, Fig 5, #1) defining a first mounting hole (‘Chou, Fig 5, near #11), 
which allows a pinion (‘Chou, Fig 5, #22) driven by a motor (‘Chou, Fig 5, #21) to pass (‘Chou, Fig 5), and 
a second mounting hole (‘Chou, Fig 5, near #29 & #12) for receiving therein a bearing (‘Chou, Fig 5, #29) which has an outer ring (‘Chou, Fig 5, #29), 
--an inner ring defining a central hole (‘Chou, Fig 2, #29), and a plurality of rolling balls disposed between the outer ring and the inner ring (‘Chou, Para 0020, bearing #29 can be a ball bearing, ball bearings are constructed with an inner and outer races/ rings, Fig 1, shows #29 with a central hole);
 a cylinder (‘Chou, Fig 5, #3) fixed to or formed integrally with the base frame (‘Chou, Fig 5, #1); 
an air storage container (‘Chou, Fig 5, #5) provided with one or more outlet tubes (‘Chou, Fig 5, #53 & #54) and connected with the cylinder (‘Chou, Fig 5, #3); 
a gear (‘Chou, Fig 5, #23) in mesh with the pinion (‘Chou, Fig 5, #22); 
a crank mechanism (‘Chou, Fig 4, system of #28 (counterweight), #281 (crankshaft), and #24 (crankpin)) including a counterweight (‘Chou, Fig 5, #28) provided on the gear crankshaft (‘Chou, Fig 4, #281), and 
a shaft element (‘Chou, Fig 5, #281 has a shaft) having a first end and a second end (‘Chou, Fig 5), 
Except ‘Chou is silent regarding: wherein the second end has a diameter greater than the first end, thus forming an annular step therebetween; 
		However, ‘Chou ‘379 teaches: Figs 1 & 6, Crankshaft #422, with bearing #101, and smaller diameter first end #420, #421 & #422 (first and second steps)).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Chou with a smaller shaft end to place in a bearing as taught by ‘Chou ‘379 in order to achieve a precision fit shaft for a bearing. 
the method comprising the steps of: 
fixing the second end of the shaft element to a center of the gear (‘Chou, Fig 5, #281 (gear), #281 (crankshaft));
inserting the first end of the shaft element through the central hole of the bearing (‘Chou, Fig 5, #29 (bearing))
 Except ‘Chou is silent regarding: have the annular step of the shaft element abutted the inner ring of the bearing; 
However, ‘Chou ‘379 teaches: Fig 6, #421 & #422 steps on shaft.
‘Chou is silent regarding: hitting the first end of the shaft element by a striking tool to form an expanded or flared edge on a top face of the first end of the shaft element; whereby the bearing is firmly fixed between the expanded or flared edge and the annular step of the shaft element. 
However, ‘Toda as evidenced by ‘Suguru, Para 0008, method of fixing the bearing by deforming an end of the shaft mounted with the bearing, the method in ‘Suguru, Abst, Figs 3 & 5 show #20 (striking tool) deforming bearing
teaches Pg 3, Col. 1. ln 69 – Pg 3, Col. 2, ln 9, deforming in a funnel like form opposite end of tube #101, #128, #59, #132 (bearing) toward the screw shaft, and the tube is slidable in a bearing end of the hollow shaft, inherently a tool is used to deform the ball bearing #10. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Chou a deformation at the end of the shaft as taught by ‘Toda in order to provide a secure connection from the shaft to the bearing. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 2 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "striking tool includes a shank having a press head defining a central recess and provided with an annular protrusion around the central recess and a plurality of radial protrusions spaced at equal intervals and extending outwardly from the annular protrusion to form a plurality of flat surface sections between the radial protrusions to facilitate forming the expanded or flared edge on the top face of the first end of the shaft element.”
The closest prior art is as cited above (‘Chou, ‘Chou ‘379, ‘Toda and ‘Suguru).  
‘Chou, ‘Chou ‘379, do not teach a tool for striking/ deforming the shaft to form a flared edge.  ‘Toda and ‘Suguru do not teach a plurality of radial protrusions with an equal spacing around the shaft. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 3. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726